   Case 1:17-cv-08181-VSB-DCF Document 181 Filed 02/07/19 Page 1 of 9
     Case 1:17-cv-08181-VSB-DCF Document 179 Filed 02/05/19
                                                   02/05/19 Page
                                                            Page 11 of
                                                                    of 9
                                                                       9

                                                                     ISDC SDNY
                                                                    lJSDCSDNY
                                                                    DOCUMENT
                                                                  . ELECTRONICALLY
                                                                    ELECTRONICALLYFILED FILED
                                                                                                            X

UNITED STATES DISTRICT COURT                                        DOC  IP
                                                                     DOC#:--~,....,..--
SOUTHERN DISTRICT OF NEW YORK                                        DATE FILED: V  7 /,c1
                                                                                 2- 7/19    __       ,...

---------------------------------------------X
                                             X
DALIA GENGER,
                                                              No. 17-cv-08181-VSB-DCF
              Plaintiff,
                           -v-                                PROTECTIVE ORDER

SAGI GENGER,

             Defendant/Third-Party Plaintiff,

                           -v-

ORLY GENGER,

             Third-Party Defendant.
                                                     X
-----------------------------------------------------X
                                                                  tenns of confidentiality,
       Sagi Genger and Orly Genger having agreed to the following terms

and the Court having found that good cause exists for the issuance of an appropriately-tailored

confidentiality order to govern the post judgment discovery phase of the third-party action
                                    post-judgment

brought by Sagi Genger against Orly Genger, it is therefore hereby

        ORDERED that Sagi Genger and Orly Genger shall adhere to the following terms, upon

pain of sanctions and contempt:

        1.            person subject to this Order who receives from any other person any
                  Any person,

                            infonnation of any kind provided in the course of post-judgment
"Discovery Material" (i.e., information

                                                                               tenns of this Order
discovery in this action) that is designated as "Confidential" pursuant to the terms

shall not disclose such Confidential Discovery Material to anyone else except as expressly

pennitted hereunder.
permitted

        2.        The person producing any given Discovery Material may designate as

Confidential such material as consists of:




                                              Exhibit A
   Case 1:17-cv-08181-VSB-DCF Document 181 Filed 02/07/19 Page 2 of 9
     Case 1:17-cv-08181-VSB-DCF Document 179 Filed 02/05/19 Page 2 of
                                                                   of 9
                                                                      9




       (a)     previously nondisclosed financial information (including without limitation tax

               returns, net worth statements, financial account statements; accountant work

               papers and communications, etc.)

       (b)     previously nondisclosed material relating to ownership or control of or interest

               in any asset, real estate, business entity or trust;

       (c)     previously nondisclosed business plans, product development

               information, or marketing plans;

       (d)     any information of a personal or intimate nature regarding any

               individual;
               individua\; or

       (e)     any other category of information hereinafter given confidential status by

               the Court.

       3.      With respect to the Confidential portion of any Discovery Material other than

deposition transcripts and exhibits, the producing person or that person's counsel may designate

such portion as "Confidential" by stamping or otherwise clearly marking as "Confidential" the

protected portion in a manner that will not interfere with legibility or audibility, and by also

producing for future public use another copy of said Discovery Material with the confidential

information redacted. With respect to deposition transcripts and exhibits, a producing person or

that person's counsel may indicate on the record that a question calls for Confidential

infonnation, in which case the transcript of the designated testimony shall be bound in a separate
information,

volume and marked "Confidential Information Governed by Protective Order" by the reporter.

       4.
       4.                                      concerl}ing the ownership of the home in Tel
               Confidential Discovery Material concerning

Aviv, Israel shall
Aviv,                                                                  — Attorneys' Eyes Only."
             shal1 be designated by marking the material "Confidential -Attorneys'

In addition to the other protections and use-restrictions described herein, including paragraph 6
In


                                                  2




                                           Exhibit A
   Case 1:17-cv-08181-VSB-DCF Document 181 Filed 02/07/19 Page 3 of 9
     Case 1:17-cv-08181-VSB-DCF Document 179 Filed 02/05/19 Page
                                                            Page 3
                                                                 3 of
                                                                   of 9
                                                                      9




below, material designated according to this paragraph may be viewed only by (a) legal counsel

for Sagi Genger who are representing him in connection with the enforcement of the Judgment

(defined below), (b) Hebrew translators, and (c) practitioners of
                                                               oflsraeli
                                                                  Israeli real estate law other than

David Parnes or his counsel, and shall not be disclosed (i) to Sagi Genger himself, whether or not

he is or becomes a licensed attorney and whether or not he is serving as his own legal counsel, or

(ii) any other individual or party. "Confidential —
                                                  - Attorneys' Eyes Only" Discovery Material

shall not be shown to fact or expert witnesses pursuant to the other provisions of this Protective

Order, absent further leave of this Court.

       5.      All Confidential Discovery Material -including
                                                   — including Confidential Discovery Material

designated as "Attorneys' Eyes Only" -— may be used solely in this action (including for

discovery disputes and fee applications), and/or in any other proceeding or action brought to

enforce or collect the final judgment against Orly Genger, dated August 17, 2018 (ECF Doc. No.

112) (the "Judgment"), including locating and levying against any assets of Orly Genger and

setting aside any fraudulent conveyances made by Orly Genger (so long as the sole purpose of

such fraudulent conveyance action is to set aside a conveyance that would enable Sagi Genger to

enforce the Judgment). If the fraudulent conveyance action is not solely for the purpose of

judgment enforcement, Sagi Genger must make an application to this Court for pennission
                                                                             permission to

modify this Protective Order to use the Confidential Discovery Material for a purpose other than

that which is contemplated herein.

       6.      No person subject to this Order other than the producing person shall disclose any

of the Discovery Material designated by the producing person as Confidential to any other

person whomsoever, except to:




                                                    3




                                             Exhibit A
  Case 1:17-cv-08181-VSB-DCF Document 181 Filed 02/07/19 Page 4 of 9
    Case 1:17-cv-08181-VSB-DCF Document 179 Filed 02/05/19 Page 4 of
                                                                  of 9
                                                                     9




       (a)     Sagi Genger (except with respect to materials designated as Confidential —
                                                                                        -

               Attorneys' Eyes Only; see paragraph 4)

       (b)     counsel retained by Sagi Genger specifically for this action and who are

               representing him in connection with enforcement of the Judgment, including any

               paralegal, clerical and other assistant employed by such counsel and assigned to

               this matter;

       (c)     as to any document, its author, its addressee, and any other person indicated on

               the face of the document as having received a copy;

       (d)     any witness who counsel for a party in good faith believes may be called to testify

               at trial or deposition in this action, provided such person has first executed a Non-

                                           fonn annexed as an Exhibit hereto;
               Disclosure Agreement in the form

       (e)
       (e)     any person retained by a party to serve as an expert witness or otherwise provide

               specialized advice to counsel in connection with this action, provided such person

                                                                    fotm annexed as an Exhibit
               has first executed a Non-Disclosure Agreement in the form

               hereto;

       (f)     stenographers engaged to transcribe depositions conducted in this

               action; and

       (g)                       suppo1t personnel.
               the Court and its support

       7.      Prior to any disclosure of any Confidential Discovery Material to any person

                                     S(e) above, such person shall be provided by counsel with a
referred to in subparagraphs 5(d) or 5(e)

copy of this Protective Order and shall sign a Non-Disclosure Agreement in the form annexed as
                                                                                             terms.
an Exhibit hereto stating that that person has read this Order and agrees to be bound by its te1ms.
an

Said counsel shall retain each signed Non-Disclosure Agreement, hold it in escrow, and produce
Said



                                                4




                                         Exhibit A
                         Case 1:17-cv-08181-VSB-DCF Document 181 Filed 02/07/19 Page 5 of 9
                           Case 1:17-cv-08181-VSB-DCF Document 179 Filed 02/05/19 Page
                                                                                  Page 5
                                                                                       5 of
                                                                                         of 9
                                                                                            9




                      it to opposing counsel either prior to such person being permitted to testify (at deposition or trial)

                      or at the conclusion of the case, whichever comes first.

                             8.      If at any time prior to the trial of this action, a producing person realizes that some

                      portion[s] of Discovery Material that that person previously produced without limitation should

                      be designated as Confidential or Confidential -Attorneys'
                                                                    — Attorneys' Eyes Only, he may so designate by so

                      apprising all parties in writing, and such designated portion[s] of the Discovery Material will

                      thereafter be treated as Confidential under the terms of this Order.

                             9.      All Confidential Discovery Material filed with the Court, and all portions of

                      pleadings, motions or other papers filed with the Court that disclose such Confidential Discovery

                                                                   Clerk of the Court and kept under seal until further
                      Material, shall be filed under seal with the Cleric

                            of the Court. The parties will use their best efforts to minimize such sealing. In any event,
                      order of

                      any party filing a motion or any other papers with the Court under seal shall also publicly file a

                      redacted copy of the same, via the Court's Electronic Case Filing system, that redacts only the

                      Confidential Discovery Material itself, and not text that in no material way reveals the

                      Confidential Discovery Material.

                             1O.
                             10.     Any party who either objects to any designation of confidentiality, or who, by

                      contrast, requests still further limits on disclosure may at any time serve upon counsel for the

                      designating person a written notice stating with particularity the grounds of the objection or

                               If agreement cannot be reached promptly, counsel for all affected persons will
                      request. If

                      convene a joint telephone call with the Court to obtain a ruling.

                             11.
                             11.     The Court retains unfettered discretion whether or not to afford confidential
                                     The

                      treatment to
                      treatment to any                          infonnation contained in any Confidential Document
                                   any Confidential Document or information




                                                                     5 '




------- - - - - -   --------------------------------------------


                                                                Exhibit A
   Case 1:17-cv-08181-VSB-DCF Document 181 Filed 02/07/19 Page 6 of 9
    Case 1:17-cv-08181-VSB-DCF Document 179 Filed 02/05/19 Page
                                                           Page 6
                                                                6 of
                                                                  of 9
                                                                     g




submitted to the Court in connection with any motion, application, or proceeding that may result

in an order and/or decision by the Court.

       12.     Each person who has access to Discovery Material that has been designated as

Confidential shall take all due precautions to prevent the unauthorized or inadvertent disclosure

of such material.

       13.     If, in connection with this litigation, a party inadvertently discloses information

subject to a claim of attorney-client privilege or attorney work product protection ("Inadvertently

          Infonnation"), such disclosure shall not constitute or be deemed a waiver or forfeiture
Disclosed Information"),

of any claim of privilege or work product protection with respect to the Inadvertently Disclosed

Information and its subject matter.

       14.     If a disclosing party makes a claim of inadvertent disclosure, the receiving party

shall, within five business days, return or destroy all copies of the Inadvertently Disclosed

Information, and provide a certification of counsel that all such information has been returned or

destroyed.

       15.                          days of the notification that such Inadvertently Disclosed
               Within five business clays

Information has been returned or destroyed, the disclosing party shall produce a privilege log

with respect to the Inadvertently Disclosed Information.

       16.
       16.     The receiving party may move the Court for an Order compelling production of

                            Info1mation. The motion shall be filed under seal, and shall not
the Inadvertently Disclosed Information.

assert as a ground for entering such an Order the fact or circumstances of the inadvertent

production.




                                                 6




                                            Exhibit A
   Case 1:17-cv-08181-VSB-DCF Document 181 Filed 02/07/19 Page 7 of 9
     Case 1:17-cv-08181-VSB-DCF Document 179 Filed 02/05/19 Page
                                                            Page 7
                                                                 7 of
                                                                   of 9
                                                                      9




       17.     The disclosing party retains the burden of establishing the privileged or protected

nature of any Inadvertently Disclosed Infonnation.
                                      Information. Nothing in this Order shall limit the right of

any party to request an in camera review of the Inadvertently Disclosed Information.

       18.     This Protective Order shall survive the termination of the litigation. Within 30

days of the final disposition of this litigation, all copies of Confidential Discovery Materials shall

be promptly returned to the producing person, or, upon permission of the producing person,

destroyed, the completion of which to be confirmed in writing by the receiving party.

       19.     This Court shall retain jurisdiction over all persons subject to this Order to the

extent necessary to enforce any obligations arising hereunder or to impose sanctions for any

contempt thereof.

       20.     Nothing herein shall prevent Sagi Genger from using, without restriction, any

materials that are publicly available, even if the same materials were previously obtained, in

whole or in part, from Orly Genger and designated "Confidential" hereunder so long as that

Confidential material was made public by sources other than Sagi or people working at his

direction. In addition, if a document is produced without confidentiality or other use restriction

in another case, then such document can be used without the restrictions set forth in this

Protective Order. However, a document designated "Confidential" hereunder does not lose its

confidentiality restriction merely because it is thereafter subpoenaed from another source that

does not designate such document as confidential; and if Sagi Genger subpoenas third parties to

obtain additional copies of material already designated Confidential by Orly Genger, then Sagi

Genger shall notify Orly Genger sufficiently in advance to permit her to designate the additional

materials Confidential pursuant to the terms of this Protective Order.




                                             7




                                          Exhibit A
  Case
   Case
       1:17-cv-08181-VSB-DCF Document 181 Filed 02/07/19 Page 8 of 9
    Case 1:17-cv-08181-VSB-DCF Document 179 Filed 02/05/19
                                                  02/05/19 Page
                                                           Page 8
                                                                8 of
                                                                  of 9
                                                                     9




       21.       Any third party that produces documents in this case shall have the right to

designate its production "Confidential" to the same extent as the parties to this Protective Order,

without having to execute this Protective Order.


         SO STIPULATED AND AGREED.

 KELLY DRYE & WARREN LLP                             KASOWITZ BENSON TORRES LLP

                                                                /vz___.
             k                                              I
                                                     Michael Paul Bowen
 John Dellaportas
 K.1istina Allen
 Kristina                                            Andrew R. Kurland
           Avenue
 10 I Park A
 101         venue                                   1633 Broadway
                                                     1633
 New York, New York 10178                            New York, New York 10019
 (212) 808-5000                                      (212) 506-1903

Attorneysfor Sagi Genger                             Attorneysfor Orly Genger




        SO ORDERED. ;.1-7/(  J.,/7Ir f
                                                    Debraj:'
                                               Hon. Debra ,C. Freeman
                                               United States Magistrate Judge




                                                 8




                                          Exhibit A
  Case
   Case
       1:17-cv-08181-VSB-DCF Document 181 Filed 02/07/19 Page 9 of 9
    Case 1:17-cv-08181-VSB-DCF Document 179
                                        179 Filed 02/05/19
                                                  02/05/19 Page 9 of
                                                           Page 9 of 9
                                                                     9




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------X
                                           X
dalia Genger,
                                                               No. 17-cv-08181-VSB-DCF
           Plaintiff,
           Plaintiff;
                        -v-                                    NON-DISCLOSURE
                                                               AGREEMENT
sagi Genger,

          Defendantffhird-Party Plaintiff,
          Defendant/Third-Party

                        -v-

ORLY GENGER,

           Third-Party Defendant.
                                                      X
------------------------------------------------------X

        I, _ _ _ _ _ _ _ _ _ _ _ ___, acknowledge that I have read and understand the

Protective Order in this action governing the non-disclosure of those portions of Discovery

Material that have been designated as Confidential. I agree that I will not disclose such

Confidential Discovery Material to anyone other than for purposes of this litigation and that at

the conclusion of the litigation I will return all discovery information to the party or attorney

from whom I received it. By acknowledging these obligations under the Protective Order, I
from

understand that II am submitting myself to the jurisdiction of the United States District Court for
understand that

    Southern District of New York for the purpose of any issue or dispute arising hereunder and
the Southern
the

that my willful
that my                          term of the Protective Order could subject me to punishment for
        willful violation of any tenn

contempt of Court.
            Comi.



Dated: _ _ _ _ _ _ _ __
Dated:




                                               Exhibit A
